962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie J. CLINTON, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, U.S. Postal Service,Defendant-Appellee.
No. 91-1233.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 14, 1992Decided:  May 19, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Marie J. Clinton, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia;  Robert Lewis Sawicki, Office of Field Legal Services, Philadelphia, Pennsylvania, for Appellee.
Before MURNAGHAN, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marie J. Clinton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Clinton v. Frank, No. CA-91-4 (E.D. Va.  Oct. 1, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant Clinton's motion to amend her response to Appellee's informal brief